Citation Nr: 0123914	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  97-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for the service-connected 
sarcoidosis with associated mild restrictive lung disease and 
skin condition, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to July 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the RO.  This 
claim first came before the Board in August 1999.  It was 
remanded for further evidentiary development in the form of 
additional VA examinations of the skin, eyes, and respiratory 
system.

Service connection for sarcoidosis was granted via a rating 
decision of November 1983.  A noncompensable evaluation was 
assigned.  A rating decision of February 1996 increased this 
evaluation to 10 percent.  A rating decision of September 
2000 increased the evaluation to 60 percent and assigned an 
effective date of October 7, 1996, the date new rating 
criteria for sarcoidosis became effective; and established 
entitlement to a total rating for compensation purposes based 
on individual unemployability.


REMAND

In August 1999 the Board remanded this claim for further 
examinations.  The Board noted that a skin disorder was part 
of the service- connected sarcoidosis.  On VA examination in 
June 1998, the examiner noted that there was a lesion on the 
right upper eyelid consistent with chalazion.  The examiner 
indicated that the veteran should be afforded an 
ophthalmology examination for that lesion.  At the time of 
the examination, a skin condition was noted but the examiner 
indicated in an addendum that it was not related to 
sarcoidosis.  The Board found, however, that a further 
ophthalmology examination was necessary to determine the 
current extent of any related disorders.

Skin and respiratory examinations were performed.  The report 
of the VA skin examination, conducted in April 2000 shows no 
findings regarding the chalazion.  The VA ophthalmology 
examination notes a chalazion present and a sebaceous cyst, 
however, no evaluation of these conditions, with reference to 
the veteran's sarcoidosis, is present in the report.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

When the veteran's claim for an increased rating for 
sarcoidosis was remanded in August 1999, it was remanded for 
a VA examination so that respiratory, skin and ophthalmology 
examinations could be conducted.  It was noted in the remand, 
and in the RO's request for an examination, that the 
examiners should review the claims folder prior to their 
examinations and must comply with all Board examination 
instructions.

A VA ophthalmology examination was conducted in March 2000.  
The report of this examination shows no indication that the 
examiner reviewed the claims folder or the BVA remand.  The 
examination report details a thorough eye examination, 
however, the report contains no mention of the veteran's 
history of sarcoidosis, nor is any opinion expressed 
regarding the likelihood that any of the veteran's current 
eye disorders may be related to sarcoidosis.

Therefore, under Stegall v. West, the veteran's claim for an 
increased rating for sarcoidosis must be remanded for further 
evidentiary development in the form of a new ophthalmology 
examination.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to his appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The Board has reviewed the claims folder 
and identified certain additional assistance that must be 
rendered to comply with the change in the law.  

Therefore this claim is REMANDED to the RO for the following:

1.  The RO should, in accordance with 
38 U.S.C.A. § 5103A(c) (West Supp. 2001), 
request that the veteran supply the names 
and addresses of all facilities that have 
treated him for sarcoidosis since April 
2000.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under 38 U.S.C.A. § 5103A(b)(2))

2.  The examiner who conducted the March 
2000 ophthalmology examination should be 
requested to review the claims folder 
including this, and the prior remand.  
The examiner should be asked to then 
provide an opinion regarding any possible 
causal relationship between the veteran's 
current eye disorders and his 
sarcoidosis.  If the examiner is 
unavailable or unable to furnish the 
information requested in this paragraph, 
the veteran should be afforded a current 
examination in order to obtain this 
information.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the VCAA and implementing 
regulations have been conducted and 
completed in full.  If any development is 
incomplete appropriate corrective action 
is to be taken.

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
includes all pertinent laws and 
regulations and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




